THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 25, 2021



In the Court of Appeals of Georgia
 A21A0055. WEST et al. v. BOWSER et al.

      BROWN, Judge.

      In this interlocutory appeal, Jobe West, individually and as executor of the

estate of Ronald West, and Kelly Blottenberger (collectively “plaintiffs”) contend that

the trial court erred in compelling arbitration in a wrongful death action filed by

plaintiffs as the surviving children of Ronald West against Provident Group-

Creekside Properties, LLC, d/b/a Provident Village at Creekside, Provident Resources

Group, Inc., Provident Resources Management, LLC (collectively “the Provident

defendants”), and Monte Bowser. Because we conclude that Jobe lacked the authority

to sign the Arbitration Agreement on Ronald’s behalf, we reverse the trial court’s

order compelling arbitration.
      Jobe was appointed guardian and conservator of Ronald, his father, and Letters

of Guardianship and Conservatorship of Adult Ward were issued by the Probate

Court of Carroll County in June 2017. The Letters of Guardianship and

Conservatorship each provide that Jobe’s “authority to act pursuant to these Letters

is subject to applicable statutes and to any special orders entered in this case.” In July

2017, Ronald was admitted to Provident Village at Creekside, “a residential

community for senior citizens needing assistance.” Jobe signed the Resident

Agreement as the “Responsible Party” for Ronald as well as a separate Arbitration

Agreement with Provident Village at Creekside. Ronald did not sign either

agreement.

      Pursuant to the Arbitration Agreement,

      [a]ny and all disputes between the Resident and the Facility shall be
      submitted to binding arbitration where the amount in controversy
      exceeds $15,000. This includes any disputes arising out of or in any way
      relating to this Agreement (its enforceability), the Admission
      Agreement, or any of the Resident’s stays at the Facility, whether
      existing or arising in the future, whether for statutory, compensatory, or
      punitive damages, and irrespective of the legal theories upon which the
      claims is asserted.


Additionally, the Agreement provided:

                                            2
      A person signing who routinely makes decisions for the Resident, if not
      the Power of Attorney or Guardian/Conservator, will be considered a
      Legal Representative. This executed Agreement becomes a part of the
      Resident’s underlying Admission Agreement(s). The term “Resident”
      shall refer collectively to those signing with or for the Resident. The
      Resident will be considered to be a third party beneficiary of this
      Agreement. . . . The term “Facility” includes all of the following
      associated with the above-identified facility: owner, parent company,
      holding company, subsidiary, manager, employee, person/entity acting
      on behalf of the facility, consultant, and administrative services
      provider.


The Agreement also stated that the “Resident understands that (s)he can seek legal

counsel prior to entering into this contract and is encouraged to ask questions. . . . IF

THIS AGREEMENT IS NOT SIGNED, THE RESIDENT WILL STILL BE

ALLOWED TO RECEIVE SERVICES AT THE FACILITY.” Jobe submitted an

affidavit in which he averred that the Arbitration Agreement was not explained to him

and that he was told that he had to sign a number of documents, including the

Arbitration Agreement, in order for Ronald to be admitted to the facility.

      According to the complaint filed by plaintiffs, while Ronald was a resident of

Provident Village at Creekside in 2018, he was shoved by Bowser, an employee of

the facility, and eventually died as a result of his injuries. The Provident defendants

                                           3
answered and filed a motion to dismiss and compel arbitration. Bowser subsequently

answered and filed a motion to join the Provident defendants’ motion to dismiss and

compel arbitration. After a hearing, the trial court granted the motion to compel

arbitration as to all defendants and certified its order for immediate review.

      On appeal, plaintiffs contend that the trial court erred in granting defendants’

motion and compelling arbitration for a number of reasons. Plaintiffs assert that Jobe

lacked authority to sign the Arbitration Agreement on Ronald’s behalf, that the

Arbitration Agreement lacked proper legal consideration, that Jobe was fraudulently

induced to sign the Arbitration Agreement, and that the Arbitration Agreement is void

as against Georgia law and public policy.

      1. We first address whether Jobe, as Ronald’s guardian and conservator, had

the authority to sign the Arbitration Agreement on Ronald’s behalf. We conclude he

did not.

      Whether a valid and enforceable arbitration agreement exists is a question of

law. Miller v. GGNSC Atlanta, 323 Ga. App. 114, 117 (1) (746 SE2d 680) (2013).

“On appeal from the grant or denial of a motion to compel arbitration, the standard

of review is whether the trial court was correct as a matter of law. The construction

of an arbitration agreement, like any other contract, presents a question of law, which

                                          4
is subject to de novo review.” (Citations and punctuation omitted.) Aaron v. United

Health Svcs. of Ga., 349 Ga. App. 563, 563-564 (826 SE2d 442) (2019). “And the

validity of an arbitration agreement is generally governed by state law principles of

contract formation.” (Citation and punctuation omitted.) United Health Svcs. of Ga.

v. Alexander, 342 Ga. App. 1, 2 (2) (802 SE2d 314) (2017). See also Lynn v. Lowndes

County Health Svcs., 354 Ga. App. 242, 245 (2), n.3 (840 SE2d 623) (2020) (“This

principle still applies in cases . . . where the arbitration agreement states that the

agreement is to be governed by the Federal Arbitration Act.”). “As the party seeking

arbitration, [defendants] bear[ ] the burden of proving the existence of a valid and

enforceable agreement to arbitrate.” (Citation and punctuation omitted.) Triad Health

Mgmt. of Ga., III v. Johnson, 298 Ga. App. 204, 206 (2) (679 SE2d 785) (2009).

      The trial court determined that the powers granted to a conservator under

OCGA § 29-5-23 (a) (2) and (6) authorized Jobe to bind Ronald under the Arbitration

Agreement. While the trial court did not identify any applicable provisions of the

Guardianship Code, as the parties point out, this case also implicates a guardian’s

powers under OCGA § 29-4-23.

      (a) Pursuant to OCGA § 29-4-23 (a) (3), a guardian may “[b]ring, defend, or

participate in legal, equitable, or administrative proceedings, including alternative

                                          5
dispute resolution, as are appropriate for the support, care, education, health, or

welfare of the ward in the name of or on behalf of the ward[.]” OCGA § 29-5-23 (a)

(6) tracks this language and equivalently provides that a conservator may “[b]ring,

defend, or participate in legal, equitable, or administrative proceedings, including

alternative dispute resolution, as are appropriate for the support, care, education,

health, or welfare of the ward in the name of or on behalf of the ward[.]” OCGA § 29-

5-23 (a) (2) allows a conservator to

      [e]nter into contracts for labor or service upon such terms as the
      conservator may deem best, but only to the extent that the annual
      compensation payable under such contracts, when combined with other
      anticipated disbursements, does not exceed the amount of the annual
      income or, if applicable, the annual budget amount that has been
      approved by the court pursuant to Code Section 29-5-30[.]


      As plaintiffs assert, the issue presented in this case falls squarely under this

Court’s recent holding in CL SNF, LLC v. Fountain, 355 Ga. App. 176 (843 SE2d

605) (2020), which was decided after the trial court compelled arbitration in this case.

In that case, the appellee was appointed guardian of her mentally incapacitated

nephew. Id. at 176. Upon the nephew’s admission to a healthcare facility, the

guardian signed a Facility Admission Agreement as well as a separate Arbitration


                                           6
Agreement. Id. at 176-177. As in the instant case, the signing of the Arbitration

Agreement was not a precondition of admission to the facility. Id. at 177. The

guardian subsequently filed a complaint against the facility, alleging that her nephew

had been sexually battered and assaulted while a resident. Id. at 178. The facility filed

a motion to compel arbitration, which the trial court denied. Id. On appeal, we

affirmed the trial court’s order, concluding that the guardian did not have authority

to sign the Arbitration Agreement on behalf of her nephew. Id. at 184 (1). In reaching

our decision, we examined the various powers granted to a guardian under the

Guardianship Code, specifically those found in OCGA § 29-4-23 (a), and concluded

that the plain language of these provisions did not provide the guardian the authority

to sign the pre-dispute Arbitration Agreement. Id. at 178-184 (1). Specifically as to

OCGA § 29-4-23 (a) (3), we explained that a guardian’s action in signing a pre-

dispute arbitration agreement is not the equivalent of initiating, contesting, or taking

part in any type of proceeding, including alternative dispute resolution. Id. at 183 (1).

Similarly, here, Jobe’s power as guardian and conservator to “[b]ring, defend, or

participate in legal, equitable, or administrative proceedings, including alternative

dispute resolution,” did not extend to signing the voluntary pre-dispute Arbitration



                                           7
Agreement on behalf of Ronald.1 Accordingly, Ronald did not assent to the terms of

the Arbitration Agreement, and it is not enforceable against him.

      (b) Nonetheless, the Provident defendants contend that Fountain was not

properly decided and should not be adopted by this Court. However, Fountain is

binding precedent on this Court.2 See Court of Appeals Rule 33.2 (a) (2) (“If an

appeal was decided by a division of this Court [prior to August 1, 2020], a published

opinion in which all three panel judges fully concur is binding precedent.”).

      (c) Alternatively, the Provident defendants contend that if OCGA § 29-4-23 is

interpreted as not allowing a guardian to sign a pre-dispute arbitration contract, the

statute is preempted by the Federal Arbitration Act (“FAA”).

      The FAA preempts any state law that conflicts with its provisions or
      undermines the enforcement of private arbitration agreements. To the
      extent that state law stands as an obstacle to the accomplishment and



      1
        Nor do we find OCGA § 29-5-23 (a) (2), which gives a conservator authority
to enter into contracts for labor or service, applicable in the instant case because the
Arbitration Agreement is not a contract for labor or service and is a separate
agreement from the Resident Agreement. We likewise conclude that none of the
remaining powers delineated in OCGA § 29-5-23 (a) authorize the signing of the
Arbitration Agreement in this case.
      2
        We note that the Supreme Court of Georgia has granted certiorari in Fountain,
but has not yet issued an opinion.

                                           8
      execution of the full purposes and objectives of Congress, it will be
      preempted by the FAA.


(Citations and punctuation omitted.) Triad Health, 298 Ga. App. at 208 (3).

However, the FAA

      permits arbitration agreements to be declared unenforceable upon such
      grounds as exist at law or in equity for the revocation of any contract.
      This saving clause permits agreements to arbitrate to be invalidated by
      generally applicable contract defenses, such as fraud, duress, or
      unconscionability, but not by defenses that apply only to arbitration or
      that derive their meaning from the fact that an agreement to arbitrate is
      at issue.


(Citation and punctuation omitted.) AT&T Mobility v. Concepcion, 563 U. S. 333, 339

(II) (131 SCt 1740, 179 LE2d 742) (2011). See also Triad Health, 298 Ga. App. at

209 (3) (“generally applicable contract defenses, such as fraud, duress, or

unconscionability, may invalidate arbitration agreements to which the FAA applies”).

      “To constitute a valid contract, there must be parties able to contract, a

consideration moving to the contract, the assent of the parties to the terms of the

contract, and a subject matter upon which the contract can operate.” OCGA § 13-3-1.

See Coleman v. United Health Svcs. of Ga., 344 Ga. App. 682, 683 (1) (812 SE2d 24)

(2018) (“[a] contract is valid only if the parties assented to the contract terms”).

                                         9
Pursuant to OCGA § 13-3-2, “[t]he consent of the parties being essential to a contract,

until each has assented to all the terms, there is no binding contract; until assented to,

each party may withdraw his bid or proposition.” In this vein, lack of assent to the

contract’s terms is a generally applicable contract defense and thus may invalidate an

arbitration agreement consistent with the FAA. An arbitration “agreement is, at base,

a contract, and the [FAA] does not require parties to arbitrate when they have not

agreed to do so.” Ashburn Health Care Center v. Poole, 286 Ga. App. 24, 25 (648

SE2d 430) (2007), quoting Volt Information Sciences v. Bd. of Trustees of Leland

Stanford Junior Univ., 489 U. S. 468, 478 (109 SCt 1248, 103 LE2d 488) (1989). See

also Coleman, 344 Ga. App. at 683-684 (1) (a) (arbitration agreement signed by

nursing home resident’s brother-in-law was unenforceable on grounds that brother-in-

law lacked authority to bind resident under advanced health care directive). See

McKean v. GGNSC Atlanta, 329 Ga. App. 507, 509-513 (1) (765 SE2d 681) (2014)

(son lacked authority to sign arbitration agreement on behalf of his mother).

      As the Eleventh Circuit Court of Appeals stated in Dasher v. RBC Bank
      (USA), 745 F3d 1111, 1116 (II) (B), n.5 (11th Cir. Fla. 2014), the federal
      policy favoring arbitration is taken into consideration even in applying
      ordinary state law. The federal policy favoring arbitration is not,
      however, the same as applying a presumption of arbitrability. We only
      apply the presumption of arbitrability to the interpretation of contracts

                                           10
      if we have already determined that, under state law, the parties formed
      a valid agreement to arbitrate. The federal policy is simply to ensure the
      enforceability, according to their terms, of private agreements to
      arbitrate. Accordingly, the first task of a court asked to compel
      arbitration of a dispute is to determine whether the parties agreed to
      arbitrate that dispute. Here, because no valid and enforceable agreement
      to arbitrate was formed, the federal policy in favor of arbitration does
      not control.


(Citations and punctuation omitted; emphasis in original.) Alexander, 342 Ga. App.

at 5 (3). Accordingly, the trial court erred in granting the motion to dismiss and

compel arbitration.

      2. Given our holding in Division 1, we need not address plaintiffs’ other

arguments related to the enforcement of the Arbitration Agreement.

      Judgment reversed. Doyle, P. J., and Reese, J., concur.




                                         11